Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         06-APR-2020
                                                         09:03 AM



                            SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   IN THE INTEREST OF N.F. AND A.F.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (CAAP-XX-XXXXXXX; CASE NO. FC-S NO. 17-00211)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner’s Application for Writ of Certiorari, filed

on February 7, 2020, is hereby rejected.

          DATED:    Honolulu, Hawai#i, April 6, 2020.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Richard W. Pollack

                                      /s/ Michael D. Wilson